DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). Claims 21-27 depend from claims other than independent claim 20, then claims 28-29 depend from claim 20, claim 30 depends from a claim other than claim 20, and finally claim 31 depends from claim 20. Claims 28, 29, and 31 should have been presented immediately after claim 20, and especially should not have been separated by claim 30. Future claim amendments should include a more ordered presentation of any new claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 25, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 calls for the top member to comprise “a cylindrical member extending from a bottom surface thereof”. The disclosure only provides for a cylindrical member which “extends between a first end 222 (e.g., a top surface of top member 204) and a second end 224” (paragraph [0031] as filed). As such, the disclosure does not reasonably convey possession of a cylindrical member which extends from a bottom surface of the top member at the time the invention was filed. This issue is also found in claim 25.
Claim 31 calls for the conductive member which is part of the sterilized sensor unit of claim 20 to not be sterilized; the disclosure refers at several times to sterilizing “the sensor unit”, and indicates that the act of sterilization results in “a sterilized region”, but does not at any point indicate that any other components not labeled as being part of the “sterilized region” are not also sterilized and merely not located in a sealed compartment which might maintain sterilization. The methods of sterilization as disclosed do not appear to be suitable for sterilizing only a portion of the sensor unit once it has been assembled (paragraph [0040] as filed), nor does the disclosure provide for only sterilizing a part of the assembled unit. As described in [0025] as filed, it appears that the sensor unit as a whole is sterilized, and the resulting “sterilized region” merely happens to be a sealed area which results in that sterilization being potentially maintained for longer than the outer surface areas of the unit. As presented, the specification does not reasonably convey possession of a fully assembled sterilized sensor unit which has an unsterilized conductive member that is an integral part of the assembled sterilized sensor unit at the time the invention was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10, 11, 15, 16, 21-27, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in line 7 defines “a sterilized region within the sensor unit”; in line 23 the claim defines that components “form a sealed, sterilized region”. It is unclear if these are the same sterilized region, or if two sterilized regions are present in the device. For the purposes of examination it will be treated as though having only one area labeled as a “sterilized region”, but correction is required. This issue is also found claims 10, 11, and 15.
Claim 1 at its end also calls for maintaining sterilization “by sealing the sterilized region”. It is unclear if this is an additional active step of sealing the area, or if this refers to how the cover and handle are sealed against the housing earlier in the claim. In all the claims it is indefinite due to being unclear whether this is an additional activity, but it is even more indefinite in the device claims, as it appears to be directed to a method step. For the purposes of examination the claims will be treated as though defining that the sealed sterilized region is not altered when positioned in the receiving area, but correction is required. This issue is also found in claims 10, 11, and 15.
Claim 26 calls for the sensor carrier’s bottom carrier member to comprise “a third opening”. There is no antecedent basis for this limitation in the claim, as neither the sensor carrier nor bottom carrier member have first or second openings. For the purposes of examination the claim will be treated as though referring to an opening in the bottom carrier member configured to receive the cylindrical member; correction is required.
Claim 20 in its preamble defines the invention as “A sterilized sensor unit”, one component of which is “a conductive member”; claim 31 specifies that the conductive member is not sterilized even though it is part of a sterilized unit. It is unclear whether the conductive member is actually part of the sensor unit or not, as it cannot be both sterilized and unsterilized. The Examiner notes that denoting some areas as being “a sterilized region” does not automatically preclude other areas from also being sterilized, particularly as the device as a whole is described as being sterilized.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 11, 15, 19, 20, 21, 23, 24, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pace (US 2013/0150691).
Regarding claim 1, Pace discloses a sensor assembly for a continuous glucose monitoring system, comprising: 
a sensor carrier having a sensor unit receiving area and an electronics receiving area, the electronics receiving area including a substrate (see figures 24A, 25A; paragraph [0126]);
 a sensor unit (figures 23A, 23B), comprising: 
a sensor housing (element 2210; figures 23A, 23B), a conductive member (elements 2204), a sensor (element 2202), an insertion shaft cover (element 2212, figure 23B; see also element 1904), an introducer comprising a handle and an insertion shaft (element 2206, see figure 23A), and a “sterilized region” within the sensor unit (in the absence of any particular structural or more specific limitations, this region can be any portion of its interior, for example, the left side when viewed in figure 23B, since the device is sterilized per paragraph [0085] and claim 16),
wherein the sensor housing comprises: 
a first opening extending from a “bottom” surface of the sensor housing (figure 23A, 23B, where elements 2204 exit the housing), and 
a second opening laterally displaced from the first opening and extending from the bottom surface to a ”top” surface of the sensor housing (figures 23A, 23B, where element 2206 passes through the housing), 
wherein the conductive member is positioned outside of the “sterilized region” and is in electrical contact with the sensor outside of the sterilized region (figure 23B – the “sterilized region” is any undefined area in the interior of the housing, such as, as identified above, the left; the conductive member is in contact with the sensor on the right area of the interior as viewed in figure 23B), 
wherein the conductive member extends through the first opening of the sensor housing (figure 23B),
wherein a portion of the sensor and the insertion shaft extend through the second opening of the sensor housing and within an inner region of the insertion shaft cover (figure 23B), 
wherein the insertion shaft cover is sealed against the top surface and the handle is sealed against the bottom surface to form a sealed, sterilized region comprising the portion of the sensor and the insertion shaft (figure 23B); and 
electronics for the continuous glucose monitoring system (paragraph [0125], [0126]); 
wherein the sensor unit is positioned within the sensor unit receiving area of the sensor carrier and the electronics are positioned on the substrate within the electronics receiving area of the sensor carrier so as to form the sensor assembly having the sensor electrically connected to the substrate of the electronics receiving area via the conductive member while maintaining sterilization of the sterilized region of the sensor unit by sealing the “sterilized region” (the sealed components are not altered when the sensor unit is positioned within the receiving area – see figure 25A).  

Regarding claim 2, Pace further discloses an insertion device (figure 10L) comprising: 
a receiving area housing the sensor assembly of claim 1 (within element 216; paragraph [0101]); and a cover that covers the receiving area and the sensor assembly (element 206), wherein the cover is configured so that removal of the cover exposes the introducer and allows the insertion device to insert the introducer and the sensor into a patient for continuous glucose monitoring (paragraph [0104], [0105]).  

Regarding claim 10, Pace discloses an insertion device for a continuous glucose monitoring system, comprising: 
an insertion unit (element 216); 
a sensor carrier positioned within the insertion unit (figure 10L) and having a sensor unit receiving area and an electronics receiving area, the electronics receiving area including a substrate (see figures 24A, 25A; paragraph [0126]); 
a sensor unit, comprising: 
a sensor housing (element 2210; figures 23A, 23B), a conductive member (elements 2204), a sensor (element 2202), an insertion shaft cover (element 2212, figure 23B; see also element 1904), an introducer comprising a handle and an insertion shaft (element 2206, see figure 23A), and a “sterilized region” within the sensor unit (in the absence of any particular structural or more specific limitations, this region can be any portion of its interior, for example, the left side when viewed in figure 23B, since the device is sterilized per paragraph [0085] and claim 16),
wherein the sensor housing comprises: 
a first opening extending from a “bottom” surface of the sensor housing (figure 23A, 23B, where elements 2204 exit the housing), and 
a second opening laterally displaced from the first opening and extending from the bottom surface to a ”top” surface of the sensor housing (figures 23A, 23B, where element 2206 passes through the housing), 
wherein the conductive member is positioned outside of the “sterilized region” and is in electrical contact with the sensor outside of the sterilized region (figure 23B – the “sterilized region” is any undefined area in the interior of the housing, such as, as identified above, the left; the conductive member is in contact with the sensor on the right area of the interior as viewed in figure 23B), 
wherein the conductive member extends through the first opening of the sensor housing (figure 23B),
wherein a portion of the sensor and the insertion shaft extend through the second opening of the sensor housing and within an inner region of the insertion shaft cover (figure 23B), 
wherein the insertion shaft cover is sealed against the top surface and the handle is sealed against the bottom surface to form a sealed, sterilized region comprising the portion of the sensor and the insertion shaft (figure 23B); and 
electronics for the continuous glucose monitoring system (paragraph [0125], [0126]); 
wherein the sensor unit is positioned within the sensor unit receiving area of the sensor carrier and the electronics are positioned on the substrate within the electronics receiving area of the sensor carrier so as to form the sensor unit  having the sensor electrically connected to the substrate of the electronics receiving area via the conductive member while maintaining sterilization of the sterilized region of the sensor unit by sealing the “sterilized region” (the sealed components are not altered when the sensor unit is positioned within the receiving area – see figure 25A) and 
a removable cover (element 206) attached to the insertion unit that interfaces with the sensor unit such that removal of the removable cover exposes the introducer and the sensor (paragraphs [0104, [0105]).  

Regarding claim 11, Pace discloses a method of forming a sensor assembly for a continuous glucose monitoring system, comprising: 
providing a sensor carrier having a sensor unit receiving area and an electronics receiving area, the electronics receiving area including a substrate(see figures 24A, 25A; paragraph [0126]); 
providing electronics for the continuous glucose monitoring system (paragraphs [0125], [0126]);
providing a sensor unit having a sensor housing (element 2210; figures 23A, 23B), a conductive member (elements 2204), a sensor (element 2202), an insertion shaft cover (element 2212, figure 23B; see also element 1904), an introducer comprising a handle and an insertion shaft (element 2206, see figure 23A), and a “sterilized region” within the sensor unit (in the absence of any particular structural or more specific limitations, this region can be any portion of its interior, for example, the left side when viewed in figure 23B, since the device is sterilized per paragraph [0085] and claim 16),
wherein the sensor housing comprises: 
a first opening extending from a “bottom” surface of the sensor housing (figure 23A, 23B, where elements 2204 exit the housing), and 
a second opening laterally displaced from the first opening and extending from the bottom surface to a ”top” surface of the sensor housing (figures 23A, 23B, where element 2206 passes through the housing), 
wherein the conductive member is positioned outside of the “sterilized region” and is in electrical contact with the sensor outside of the sterilized region (figure 23B – the “sterilized region” is any undefined area in the interior of the housing, such as, as identified above, the left; the conductive member is in contact with the sensor on the right area of the interior as viewed in figure 23B), 
wherein the conductive member extends through the first opening of the sensor housing (figure 23B),
wherein a portion of the sensor and the insertion shaft extend through the second opening of the sensor housing and within an inner region of the insertion shaft cover (figure 23B), 
wherein the insertion shaft cover is sealed against the top surface and the handle is sealed against the bottom surface to form a sealed, sterilized region comprising the portion of the sensor and the insertion shaft (figure 23B); and 
positioning the sensor unit within the sensor unit receiving area of the sensor carrier and positioning the electronics on the substrate within the electronics receiving area of the sensor carrier so as to form the sensor assembly having the sensor electrically connected to the substrate of the electronics receiving area via the conductive member while maintaining sterilization of the “sterilized region” of the sensor unit by sealing the sterilized region (the sealed components are not altered when the sensor unit is positioned within the receiving area – see figure 25A). 

Regarding claim 15, Pace discloses method of forming an insertion device for a continuous glucose monitoring system, comprising: 
providing a sensor carrier having a sensor unit receiving area and an electronics receiving area, the electronics receiving area including a substrate (see figures 24A, 25A; paragraph [0126]); 
providing electronics for the continuous glucose monitoring system (paragraph [0125], [0126]); 
providing a sensor unit having a sensor housing (element 2210; figures 23A, 23B), a conductive member (elements 2204), a sensor (element 2202), an insertion shaft cover (element 2212, figure 23B; see also element 1904), an introducer comprising a handle and an insertion shaft (element 2206, see figure 23A), and a “sterilized region” within the sensor unit (in the absence of any particular structural or more specific limitations, this region can be any portion of its interior, for example, the left side when viewed in figure 23B, since the device is sterilized per paragraph [0085] and claim 16),
wherein the sensor housing comprises: 
a first opening extending from a “bottom” surface of the sensor housing (figure 23A, 23B, where elements 2204 exit the housing), and 
a second opening laterally displaced from the first opening and extending from the bottom surface to a ”top” surface of the sensor housing (figures 23A, 23B, where element 2206 passes through the housing), 
wherein the conductive member is positioned outside of the “sterilized region” and is in electrical contact with the sensor outside of the sterilized region (figure 23B – the “sterilized region” is any undefined area in the interior of the housing, such as, as identified above, the left; the conductive member is in contact with the sensor on the right area of the interior as viewed in figure 23B), 
wherein the conductive member extends through the first opening of the sensor housing (figure 23B),
wherein a portion of the sensor and the insertion shaft extend through the second opening of the sensor housing and within an inner region of the insertion shaft cover (figure 23B), 
wherein the insertion shaft cover is sealed against the top surface and the handle is sealed against the bottom surface to form a sealed, sterilized region comprising the portion of the sensor and the insertion shaft (figure 23B);
positioning the sensor unit within the sensor unit receiving area of the sensor carrier and positioning the electronics on the substrate within the electronics receiving area of the sensor carrier so as to form a sensor assembly having the sensor electrically connected to the substrate of the electronics receiving area via the conductive member while maintaining sterilization of the sterilized region of the sensor unit by sealing the “sterilized region” (the sealed components are not altered when the sensor unit is positioned within the receiving area – see figure 25A); 
providing an insertion unit (figure 10L, element 216); 
positioning the sensor carrier within the insertion unit (figure 10L); and 
attaching a removable cover to the insertion unit that interfaces with the sensor unit such that removal of the removable cover exposes the insertion shaft and the sensor (element 206; paragraphs [0104], [0105]).  

Regarding claim 19, Pace discloses a method of forming a sterilized sensor unit for a continuous glucose monitor comprising: 
providing a sensor (element 2202), a conductive member (element 2204), an introducer having an insertion shaft and a handle (element 2206, see figure 23A), and an insertion shaft cover (element 2212, figure 23B; see also element 1904); 
providing a sensor housing (element 2210; figures 23A, 23B) having: 
a first end configured to receive the insertion shaft of the introducer (see figure 23B, the “top” of element 2210 where element 2206  makes contact); 
a second end having a sealing surface configured to seal against the insertion shaft cover, the second end opposite the first end (see figure 23B on the “bottom” of element 2202 where it meets element 2202); 
a first opening through which the conductive member extends (figure 23B), and
a second opening that extends between the first end and the second end and having a width that allows the insertion shaft of the introducer to travel through the second opening (figure 23B), 
wherein a portion of the sensor and the insertion shaft of the introducer are positioned within the second opening of the sensor housing (figure 23B), 
wherein the second opening is laterally displaced from the first opening (figure 23B); 
sealingly coupling the handle to the first end of the sensor housing and the insertion shaft cover to the second end of the sensor housing, the insertion shaft cover having an inner region (figure 23B); 
inserting the introducer into the first end so that the sensor housing, the introducer, and the insertion shaft cover form a sealed region that includes the inner region of the insertion shaft cover (figure 23B); and 
sterilizing the “sealed region” and the sensor and the insertion shaft within the sealed region separately from any other component for the continuous glucose monitor to form a “sterilized region” (paragraph [0085], claim 16 – once assembled, the sensor and insertion shaft within the “sealed region” are located at a different physical place than any other component, as two things cannot exist at a single point in space, such that they are “separately” sterilized);
wherein the conductive member is positioned outside of the “sterilized region” and is in electrical contact with the sensor outside of the “sterilized region” (figure 23B – the “sterilized region” is any undefined area in the interior of the housing, such as, as identified above, the left; the conductive member is in contact with the sensor on the right area of the interior as viewed in figure 23B).  


Regarding claim 20, Pace discloses a sterilized sensor unit for a continuous glucose monitor, comprising: 
a sensor (element 2202), a conductive member (element 2204), an introducer having an insertion shaft and a handle (element 2206, see figure 23A), and an insertion shaft cover (element 2212, figure 23B; see also element 1904); 
a sensor housing (element 2210; figures 23A, 23B) having: 
a first end configured to receive the insertion shaft of the introducer (see figure 23B, the “top” of element 2210 where element 2206  makes contact); 
a second end having a sealing surface configured to seal against the insertion shaft cover (see figure 23B on the “bottom” of element 2202 where it meets element 2202); 
a first opening through which the conductive member extends (figure 23B where elements 2204 are in contact), and 
a second opening that extends between the first end and the second end and having a width that allows the insertion shaft of the introducer to travel through the second opening, a portion of the sensor and a portion of the insertion shaft of the introducer positioned within the second opening of the sensor housing (figure 23B); 
wherein the handle is sealingly coupled to the first end of the sensor housing (figure 23B); 
wherein the insertion shaft cover is sealingly coupled to the second end of the sensor housing, the insertion shaft cover having an inner region (figure 23B); 
wherein the sensor housing, the handle of the introducer, and the insertion shaft cover form a “sealed region” that includes the inner region of the insertion shaft cover, the “sealed region” forming a “sterilized region” (in the absence of any particular structural or more specific limitations, this region can be any portion of its interior, for example, the left side when viewed in figure 23B, since the device is sterilized per paragraph [0085] and claim 16); and 
wherein the conductive member is positioned outside of the “sterilized region” and is in electrical contact with the sensor outside of the “sterilized region” (figure 23B – the “sterilized region” is any undefined area in the interior of the housing, such as, as identified above, the left; the conductive member is in contact with the sensor on the right area of the interior as viewed in figure 23B).  

Regarding claim 21, Pace further discloses that the sensor housing further comprises: a top member comprising the top surface (element 2208); a bottom member comprising the bottom surface (the bottom of element 2210; figure 23B); and a “spacer pad” disposed between the top member and the bottom member (paragraph [0125], the interior of the housing can include a viscous material; pad: A thin, cushionlike mass of soft material used to fill, to give shape, or to protect against jarring, scraping, or other injury https://www.ahdictionary.com/word/search.html?q=pad)
Regarding claim 23, as the pad is within the entire interior, the first opening inherently extends from the bottom member to a top surface of the spacer pad.  
Regarding claim 24, Pace further discloses that the sensor housing further comprises: a top member comprising the top surface (element 2208); a bottom member comprising the bottom surface (the bottom of element 2210; figure 23B); and a “spacer pad” disposed between the top member and the bottom member (paragraph [0125], the interior of the housing can include a viscous material; pad: A thin, cushionlike mass of soft material used to fill, to give shape, or to protect against jarring, scraping, or other injury https://www.ahdictionary.com/word/search.html?q=pad)
Regarding claim 30, Pace further discloses that the second opening comprises a width that allows the insertion shaft of the introducer to travel through the second opening, and wherein the bottom surface of the sensor housing is configured to receive the insertion shaft (figure 23B).  

Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pace in view of Halac (US 2017/0188912).
Pace further discloses the cover including a cap coupled to the sensor unit (paragraph [0120]), the cap being coupled and fixedly held to the receiving area housing the sensor assembly such that when the cap is separated from the receiving area the introducer is exposed to allow the insertion device to insert the introducer and sensor into the patient for continuous glucose monitoring (paragraphs [0095]-[0097], [0120]), but does not disclose the intersection between receiving area and cap being via threads such that removing the cap involves unthreading the cap. Halac teaches a similar sensor assembly including a threaded cap (element 122) which is fixedly held to a receiving area housing a sensor assembly (element 120; figure 3), where unthreading the cap results in an insertion device being able to insert an introducer and sensor into a patient for continuous glucose monitoring (paragraph [0265], [0269]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Pace using threads to couple the cap to the receiving area, as taught by Halac, since it would be the simple substitution of one mechanical configuration for holding two components together for an equivalent to obtain the predictable result of non-permanently holding these components in a stable configuration.


Claim(s) 22, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pace in view of Pace’284 (US 2016/0331284).
Regarding claims 22 and 25, Pace does not disclose the sensor assembly comprising a cylindrical member extending from a “bottom” surface of the top member through the second opening, and to the bottom surface of the bottom member. Pace’284 teaches a sensor assembly with a sensor housing having a top and bottom (figure 5D) and a cylindrical member extending from a “bottom” surface of the top of the sensor housing through an opening to the bottom surface of a bottom of the sensor housing (element 220; paragraph [0056]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Pace with a cylindrical member extending from top to bottom of the sensor housing, as taught by Pace’284, in order to provide a distinct pathway for the introducer within the housing. 
Regarding claim 26, Pace further discloses that the sensor carrier comprises a top carrier member coupled to a bottom carrier member, and wherein the bottom carrier member comprises an opening configured to receive the “bottom” geometrical features of the sensor housing (figures 26, 27A); as modified by Pace’284 these features would include the cylindrical member.  

Claim(s) 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pace.
Pace further discloses that the removable cover is a “peelable” cover (paragraphs [0095]-[0120], “peel” to remove a covering slowly and carefully https://dictionary.cambridge.org/dictionary/english/peel?q=peel_1; to strip away, to remove (https://www.ahdictionary.com/word/search.html?q=peel). Pace further discloses that the “peelable” cover is coupled to the insertion shaft cover, and wherein, when the “peelable” cover is peeled, the insertion shaft cover is separated from the sensor unit, thereby exposing the insertion shaft and the sensor for insertion into a patient (paragraph [0120]), but does not explicitly disclose the connection being via a strap.   However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have used a strap to join the insertion shaft cover to the removable cover since Applicant has not disclosed use of this particular structure as providing a particular advantage, solving a stated problem, or serving a different purpose than that of Pace. Moreover, it appears that any physical connection between components would perform equally well to ensure removal of the insertion shaft cover. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Pace and a strap between the insertion shaft cover and cover to remove the insertion shaft cover, because such a modification would have been considered a mere design consideration that fails to patentably distinguish over Pace.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues only that Pace as previously modified by Thomas does not disclose the numerous new limitations now included in the claims; as this is not the case (see above), these remarks are moot.

Conclusion
No art has been applied against claim 31; however, as it is rejected under 112a and 112b above, it is not presently allowable and the question of prior art will be revisited upon resolution of these other issues.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791